Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Rejoin claims 7, 10, and 19.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Although the references of record show some features of applicant’s device, the prior art fails to teach or make obvious the claimed invention.
In regards claim 1, the affadavit filed on May 12, 2022 under 37 CFR 1.131(a) is sufficient to overcome the Webb et al. (US-8146966) reference since the affidavit has provided evidence that the embodiment referred to by the examiner in the rejection of claims 1-3 and 6 under 35 U.S.C. 102(e) with the Webb et al. reference was conceived by the applicant, Scott Sullivan, and therefore is not an invention “by another.”
In regards to claims 4 and 5, Helmar (US-5484180) fails to disclose that the positioning member includes at least one hook that is enageable with the mounting feature.  The examiner can find no motivation to modify the device of Helmar without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
 In regards to claim 8, Helmar (US-5484180) fails to disclose that the dead latch platform 21 is adjustably positionable relative to the housing 20 in a direction perpendicular to the depth of the cavity and parallel to the longitudinal length.  The dead latch platform of Helmar is adjustably positionable or movable relative to the housing along a direction of rotation, and not in the direction as recited in the claim.  The examiner can find no motivation to modify the device of Helmar without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 11, Milo (US-7010947) fails to disclose that the dead latch platform 44 is adjustably positionable relative to the housing 32 in a second direction perpendicular the first direction.  The dead latch platform of Milo is adjustably positionable or movable relative to the housing along a direction parallel to the first direction.  The examiner can find no motivation to modify the device of Milo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 13, Milo (US-7010947) fails to disclose that the platform mount includes at least one hook and the at least one hook engages the mounting feature.  The examiner can find no motivation to modify the device of Milo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 16, Milo (US-7010947) fails to disclose that the dead latch platform is pivotably connected to the housing.  The examiner can find no motivation to modify the device of Milo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claims 21 and 22, Milo (US-7010947) fails to disclose that the platform mount includes at least one hook and the at least one hook engages with the housing.  The examiner can find no motivation to modify the device of Milo without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 26, 2022